59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry G. MCFARLAND, Plaintiff-Appellant,v.PRINCE GEORGE'S GOVERNMENT OF PRINCE GEORGE'S COUNTY,MARYLAND, Defendant-Appellee.
No. 94-2135.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1995.Decided June 27, 1995.

Larry G. McFarland, appellant pro se.  Jay Heyward Creech, Assistant State's Attorney, Upper Marlboro, MD, for appellee.
Before MURNAGHAN and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5),* and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore grant Appellee's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 We find that the district court did not abuse its discretion by denying Appellant's motion to extend the filing deadline